Exhibit 10.65

 

Allmerica Financial Corporation

 

Description of Incentive Compensation Conversion Program

 

Objective

 

•   Build stock ownership of Senior Leadership

 

Participants

 

•   Operating Committee

 

Opportunity

 

•   Defer a portion of 2004 IC Award into Restricted Stock Units with 3 year
restriction (Principal Units)

 

  - Defer the greater of $50,000 or up to a max of 20% of current base

 

•   Company matches 15% of deferral with additional Restricted Stock Units
(Premium Units)

 

Timing of Election

 

•   Prior to 2/4/2005

 

Taxation

 

•   FICA tax is applied to deferral amount; no state or federal income tax due
until restrictions lapse

 

•   Premium Units taxed when restrictions lapse

 

Dividends

 

•   Dividends, if paid on common shares, will be notionally credited to a
dividend account and credited at the GATT interest rate

 

(Note that this is different from Restricted Stock Units issued under the Long
Term Incentive Program which are performance based and will not be credited with
notional dividends)

 

•   Application of this provision will apply to amounts issued under this
program in prior years as well

 

•   Vesting and forfeiture of notional dividends will mirror the treatment of
Restricted Stock Units

 

Administrative Guidelines

 

•   If employee leaves prior to 3 years, Principal and Premium units are
returned to company. Employee will receive original amount deferred plus GATT
interest rate.

 

•   If employee remains with the company for entire 3 year period, employee will
receive Principal and Premium Units